DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 02/08/2021.  Claims 5 and 6 have been amended and no claims added.  Claims 5-7 are currently pending in the instant Application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarrott et al., 6,082,358.
Regarding claim 1, Scarrott discloses a handheld device (the dispenser of Figure 31 as per Column 5, lines 13-21, an aerosol dispenser having a mouthpiece 208 thus fully capable of being held in a hand) for dispensing a pharmaceutical substance (medicament as per Column 6, lines 21-29) , comprising: a housing (200); a receptacle disposed in the housing (container 12 as per Column 5, lines 12-15) and containing the pharmaceutical substance (Column 6, lines 21-29) and being configured (by way of having valve stem 18 as per Column 5, lines 45-52) for dispensing the pharmaceutical substance (as per Column 5, lines 53-59) upon pressure activation (depressing stem 18 as recited) after going through a predetermined displacement path (displacement of 18 relative to 12 along a longitudinal axis as recited in Column 5, lines 60-66, taken to include displacement of 18 toward and reciprocally away form 12) against a spring arranged in the receptacle (the spring located in the metering valve of Column 11, lines 30-43) ,and a counter (80 and 60 as per Column 6, lines 34-44 and Column 8, lines 55-62) having a counter wheel (Figure 5, indicator member 60, as per Column 8, lines 55-62) that turns (rotates as per Column 2, lines 18-26) based on movement of the receptacle (as per Column 5, lines 60-66) in the displacement path, wherein the counter comprises a driving part (drive assembly 80 including wheel 82 as per Column 10, lines 57-65) for turning the counter wheel (as per Column 12, lines 27-34) and a holding part (cap 20)  on which the counter wheel is rotatably arranged (as per Column 9, lines 6-13), the receptacle also moving the counter longitudinally (as when the cap member is released by a user, as per Column 11, lines 55-64, the biasing force of the metering valve spring acting on the receptacle and counter) along a direction of a longitudinal axis of the housing when moving in the displacement path, and a restoring spring (Figure 12,  pawl member 48, as per Column 11, lines 11-21, a spring in the sense of a leaf spring, being a flexible finger as recited capable of being biased outwardly and returning to an inward position as per Column 11, lines 59-64) configured for a back movement of the counter (being 

Regarding claim 6, Scarrott discloses a counter (Figures 5 and 6, 80 and 60 as per Column 6, lines 34-44 and Column 8, lines 55-62, effectively a counter wheel and drive thus a counter)  for a handheld device  (the dispenser of Figure 31 as per Column 5, lines 13-21, an aerosol dispenser having a mouthpiece 208 thus fully capable of being held in a hand) having a housing (the assembly of 40 and 200) and a receptacle  (container 12 as per Column 5, lines 12-15)  for dispensing a pharmaceutical substance (Column 6, lines 21-29), the counter comprising: at least one counter wheel  (Figure 5, indicator member 60, as per Column 8, lines 55-62) that turns (rotates as per Column 2, lines 18-26) having readable characters (the recited indicia of Column 8, lines 55-65) and being configured to be longitudinally movable (during depression toward and movement away from 40 as per Column 11, lines 44-54 and 60-67) along longitudinal axis of the housing  (as per Column 5, lines 20-30) by movement of the receptacle (as during dosing, as per Column 11, lines 30-40) when the counter is arranged in the housing (40 thereof), a drive driving part  (drive assembly 80 including wheel 82 as per Column 10, lines 57-65) configured for turning the counter wheel (as per Column 12, lines 27-34), a restoring spring (Figure 12,  pawl member 48, as per Column 11, lines 11-21, a spring in the sense of a leaf spring, being a flexible finger as recited capable of being biased outwardly and returning to an inward position as per Column 11, lines 59-64) configured for a back movement of the counter  (being biased outward during said back movement)  after an actuation of the receptacle, the restoring spring having an engagement part (the bent, upper art of 48 as depicted in Figures 12-14 such as directly contacts 82)  for cooperation with the drive driving part (acting as a pawl relative to wheel 82), wherein the restoring spring is lever-like (being a flexible rod of ringer as per Column 11, liens 11-20 and disposed to picot as shown in Figures 12-15 thus lever-like) and pivots upon actuation around a pivot axis (48 being displaced from left to right as shown between Figures 12-15 thus pivoting about an axis), wherein in a cross section in which a largest distance between the engagement part and the pivot axis is given (as shown in Figures 12-15), the restoring spring has, seen from the counter, a concave course (necessarily, being disposed to 

Regarding claim 7, Scarrott discloses said counter to further comprise a locking part (alternately, lock member 702 in Figure 35 as per Column 13, lines 43-50) configured for engagement with the driving part (being in engagement by way of the indicator member, 702 being disposed there-upon, noted as 760 in Figure 35), wherein the locking part is disposed inside a holding part (being disposed along with the indicator member within 20, a cap thus a housing part) of the counter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785